Citation Nr: 0722878	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
hearing loss.

2.  Entitlement to a compensable disability rating for 
residuals of shell fragment wound to neck and right arm. 

3.  Entitlement to service connection for residuals of shell 
fragment wound to head and back. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1968 to July 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that the veteran failed to submit 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for hearing loss.  In 
that same rating decision the RO denied entitlement to a 
compensable disability rating for residuals of shell fragment 
wounds to the neck and right arm.  The RO also denied 
entitlement to service connection for residuals of shell 
fragment wounds to the head and back.  

The issues of entitlement to a compensable disability rating 
for residuals of shell fragment wounds to the neck and right 
arm, and service connection for hearing loss and residuals of 
shell fragment wounds to the head and back are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 1971 rating decision, the RO denied service 
connection for hearing loss.  The veteran was notified of 
that decision and did not submit a notice of disagreement.   

2.  The evidence submitted subsequent to the December 1971 
rating decision is new in that it was not previously 
submitted to agency decision makers and is not cumulative and 
redundant of the evidence previously considered.  The 
evidence is material in that, when considered by itself or 
with previous evidence of record, it relates to unestablished 
facts necessary to substantiate the claim and raises the 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1971 rating decision denying service 
connection for hearing loss is final. 38 U.S.C. § 4005 (West 
1982); 38 C.F.R. §§ 3. 104, 19.118, 19.153 (1971). 

2.  New and material evidence has been received since the 
December 1971 rating decision denying service connection for 
hearing loss; therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that his current hearing loss disability 
is related to in-service noise exposure.  Service connection 
for hearing loss was previously denied in a December 1971 
rating decision.  The relevant evidence considered in 
conjunction with the December 1971 denial of VA compensation 
benefits includes the veteran's service medical records.  The 
RO denied service connection because there was no evidence of 
defective hearing.  The veteran did not submit a notice of 
disagreement and in December 1972 the decision became final.    

In April 2004, the RO declined reopening the veteran's 
previously denied claim for service connection.  In the July 
2005 statement of the case the RO reviewed the veteran's 
February 1987 Army National Guard and August1987 private 
audiometric examination reports, which both reflect diagnoses 
of bilateral high frequency sensorineural hearing loss.  In 
denying his claim, the RO concluded that the evidence 
submitted was not material to the issue of hearing loss 
during active military service, as the evidence submitted was 
dated 16 years after discharge from service.  

Subsequent to the April 2004 RO decision and July 2005 
statement of the case, the veteran testified before the 
undersigned Veterans Law Judge in January 2006.  He reported 
frequent helicopter rides without hearing protection while in 
service.  In addition, he testified that he began to hear a 
persistent ringing in his ears when a mortar exploded near 
him during service.  

With regard to the evidence submitted subsequent to the 
December 1971 decision, all of the evidence is new; as the 
aforementioned testimony and medical records had not been 
previously submitted to agency decision makers.  Further, 
this evidence is also material, as it relates to an 
unestablished fact (a current diagnosis of hearing loss and 
an incident in service) necessary to substantiate the claim.  
The evidence submitted is neither cumulative nor redundant of 
the evidence of record in December 1971.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of bilateral 
high frequency sensorineural hearing loss.  The veteran 
testified to a change in his hearing acuity after a mortar 
attack in February 1970.  The evidence submitted raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for hearing loss.  The Board finds, 
therefore, that new and material evidence has been received, 
and the claim of entitlement to service connection for 
hearing loss is reopened. 

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to reopen 
the claim in correspondence dated September 2003 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The veteran has not received 
notice regarding the criteria for assignment of disability 
ratings and effective dates of disability benefits.  However, 
the RO can rectify the lack of notice prior to readjudicating 
the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
hearing loss is granted.  


REMAND

The veteran seeks service connection for bilateral high 
frequency sensorineural hearing loss, which he relates to 
noise exposure during service.  In support of his claim he 
submits medical records diagnosing bilateral high frequency 
sensorineural hearing loss at 4000 Hz.  In addition, in 
January 2006 the veteran testified to taking helicopter rides 
without hearing protection while in service.  He also stated 
that he began to hear a persistent ringing in his ears after 
a mortar round exploded above his head in February 1970.  In 
light of evidence reflecting current hearing loss and 
evidence of noise exposure during service; VA has the duty to 
assist the veteran in the development of his claim by 
providing him with an opinion to determine whether a medical 
nexus exists between his current hearing loss and noise 
exposure which occurred during service.

The veteran also seeks a compensable disability rating for 
the service-connected residuals of shell fragment wounds to 
the neck and right arm.  In addition, he seeks service 
connection for residuals of shell fragment wounds to the head 
and back.  The veteran testified that he sought medical 
treatment for his shell fragment wounds at the VA medical 
center (VAMC) in Denver, CO in 1978.  The veteran also 
contends that medical records from the VAMC Washington, DC 
have not been associated with the claim file.  These records 
have not been associated with the veteran's claims folder.  
VA has the duty to assist the veteran in the development of 
this claim by requesting the relevant VA medical records 
identified by the veteran.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 
Very faint handwriting on the veteran's April 1971 separation 
examination notes "multiple frag. wounds of neck, rt. arm, 
back." The veteran's February 1987 Army Reserve examination 
reveals multiple small scars across the back and right side 
and x-rays performed in association with that examination 
reveal a foreign body overlying the right thoracic apex.  The 
veteran has not undergone an appropriate VA medical 
examination for purposes of assessing the current severity of 
his service-connected residuals of shell fragment wounds to 
the neck and right arm. In addition, VA has the duty to 
assist the veteran in the development of his claim for 
service connection by identifying all shell fragment wounds 
described by the veteran.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
the notification and development action 
required by statute, implementing 
regulation, court decisions, and VA 
directives is completed, to include 
notifying the veteran of the evidence 
required to establish service connection 
and an increased disability rating. 

Such notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him of which information and 
evidence, if any, that he is to provide and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  The 
veteran should also be advised to send to 
VA all evidence in his possession which 
pertains to the appeal.  

The veteran should also be notified of the 
evidence and criteria applicable to 
establishing a rating and effective date, 
should service connection for hearing loss 
and residuals of shell fragment wounds to 
the head and back be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
2. The RO should obtain any relevant VA 
treatment records not already associated 
with the file from the VA Medical Centers 
in Denver, CO and Washington, DC and 
associate them with the claims folder.

3.  The veteran should be scheduled for a 
VA audiometric examination to determine 
whether it is as least as likely as not 
(that is, probability of 50 percent or 
better) that the veteran's current hearing 
loss is related to noise exposure during 
service, to include the February 1970 
mortar attack. The claims folder must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  If the veteran 
failed to report for the examination, a 
copy of the letter informing the veteran of 
the time and place of the examination must 
be placed in the claims folder. 

4.  The veteran should be scheduled for an 
examination to determine the current 
severity of his service-connected residuals 
of shell fragment wounds. The examiner must 
identify all shell fragment wounds 
described by the veteran and document all 
scars, limitation of motion, and affected 
muscle groups, if applicable. The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment. The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such review 
in the examination report.  If the veteran 
failed to report for the examination, a 
copy of the letter informing the veteran of 
the time and place of the examination must 
be placed in the claims folder. 

5.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re-adjudicate the 
issues on appeal.  If any benefits sought 
remain denied, the claimant should be 
provided a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


